United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, U.S. PRISON, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2361
Issued: July 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 21, 2010 appellant filed a timely appeal from an August 25, 2010 decision
of the Office of Workers’ Compensation Programs (OWCP) that found an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $24,078.93 for the period June 12, 2005 to June 5, 2010 because she erroneously
received augmented compensation; (2) whether OWCP properly denied waiver of the
overpayment; and (3) whether OWCP properly required repayment at the rate of $300.00 from
continuing compensation.
On appeal appellant asserts that she was entitled to augmented compensation because she
is the legal guardian and sole caretaker of her siblings.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On December 28, 2004 appellant, then a 44-year-old corrections officer, was injured
when she fell from a top bunk she was searching. OWCP accepted left shoulder contusion; right
ankle contusion; herniated disc at L4-5; major depression, single episode; post-traumatic stress
disorder and brachial plexus lesions as employment related. Appellant stopped work on the date
of injury and did not return. She received compensation beginning on February 12, 2005 at the
statutory rate of 66 2/3 percent. On April 18, 2005 appellant was placed on the periodic
compensation rolls at that rate. On April 26, 2006 she informed OWCP that she had dependents
that had been living in her home since November 19, 1997. Appellant stated that the “adoption
process” took place in New Orleans, Louisiana, for five dependents, four of whom were still
living with her. She attached a December 9, 1999 statement regarding three of the claimed
dependents. The statement indicated that five of the children were placed with H.K., who moved
to Georgia to live with her daughter, appellant. The children were in the process of being
adopted by H.K. The Office increased appellant’s compensation to the 75 percent augmented
rate effective June 12, 2005.
On July 6, 2006, February 26, 2007, March 4, 2008, February 26, 2009 and February 8,
2010, appellant submitted OWCP EN1032 forms on which she claimed her siblings and a greatniece as dependents.2 A conference was held on February 25, 2010 between OWCP’s claims
examiner and appellant. The claims examiner noted that appellant claimed two brothers as
dependents. When asked if they had been legally adopted, appellant stated that her mother
passed away several years previously, and the court left her brothers in her care. Appellant was
advised to send the court documentation. Her compensation was reduced to the basic 2/3 rate
effective June 6, 2010.
By letter dated July 22, 2010, OWCP issued a preliminary determination that appellant
received an overpayment in compensation in the amount of $24,078.93 for the period June 12,
2005 to June 5, 2010 based on receipt of augmented compensation. It found that her siblings did
not qualify as dependents, explained the calculation of the overpayment and found appellant not
at fault in its creation. Appellant was provided an overpayment action request form and an
overpayment questionnaire. The overpayment worksheet and computer printouts of record
document that from June 12, 2005 to June 5, 2010 appellant received augmented compensation
totaling $216,485.00, when she should have received compensation at the unaugmented rate
totaling $192,406.07, the difference representing an overpayment in compensation of
$24,078.93.
On July 27, 2010 OWCP’s claims examiner advised appellant that documentation
regarding legal custody of her claimed dependents had not been received. She was advised to
resend the requested documentation. In correspondence dated August 9, 2010, appellant
maintained that she had sent the requested information by priority mail on February 25, 2010 and
attached a postal receipt. She did not resend the requested documentation or otherwise respond
to the preliminary overpayment notice.

2

Appellant claimed as dependents a sister, two brothers and a great-niece.

2

On August 25, 2010 OWCP finalized the overpayment decision. It noted that FECA does
not provide for siblings as qualified dependents. OWCP found that appellant was not at fault in
the creation of the overpayment but was not entitled to waiver because she did not respond to the
preliminary finding. It informed her that $300.00 would be deducted from each continuing
compensation payment in order to recover the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3 The basic rate of compensation paid under FECA is 66 2/3 percent of the
injured employee’s monthly pay. Where the employee has one or more dependents as defined in
FECA, the employee is entitled to have his or her basic compensation augmented at the rate of 8
1/3 percent for a total of 75 percent of monthly pay.4 Section 8110(a)(3) of FECA provides that
a child is considered a dependent if he or she is under 18 years of age, is over 18 but is unmarried
and incapable of self-support because of a physical or mental disability or is an unmarried
student, as defined under section 8101(17).5
Sections 8101(9) and 8110 of FECA state that only individuals specifically defined as a
child under section 8110 entitle an employee to augmented compensation for such a dependent.
The term child in section 8101(9) of FECA provides for three specific relationships in addition to
the biological relation between a parent and his or her natural child: stepchildren, adopted
children and posthumous children.6
If a claimant receives augmented compensation during a period where he or she has no
eligible dependents, the difference between the compensation to which he or she was entitled at
the two thirds compensation rate and the augmented compensation received at the three fourths
rate constitutes an overpayment of compensation.7
ANALYSIS -- ISSUE 1
Appellant was placed on the periodic compensation rolls at the augmented three-fourths
rate on June 12, 2005. She received compensation at the augmented rate until June 6, 2010.
Appellant submitted EN1032 forms from July 6, 2006 to February 6, 2010 and claimed several
siblings and a great-niece as her dependents. Although she asserted that she was the legal
3

5 U.S.C. § 8102(a).

4

Id. at § 8110(b).

5

Id. at § 8110(a)(3).

6

5 U.S.C. §§ 8101(9) and 8110; see Louis L. Jackson, Sr., 39 ECAB 423 (1988), citing Aretha Hudson, 28 ECAB
169, 170 (1977) (where the Board held that appellant’s legal guardianship and support of her two minor nephews did
not qualify the children as dependents pursuant to the Act, because appellant had not adopted the children). Both of
these cases note the principle of statutory construction known as expressio unis est exclusio alterius, whereby the
expression of specific persons or things in a statute implies an intent to exclude all others.
7

5 U.S.C. § 8110(a)(3); see Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

3

guardian of the claimed dependents, she submitted no court records or other documentation to
support that the individuals were ever adopted as her children. The issue is whether the claimed
dependents quality as a child as defined under section 8110 of FECA. FECA provides that a
child means one who is 18 years of age or over that age and incapable of self-support, and
includes stepchildren, adopted children and posthumous children, but does not include married
children.8 In Aretha Hudson,9 the Board held that a nephew is not a child under section 8101(9),
finding that the guardian of the nephew was not entitled to augmented compensation under
FECA. Similarly, sisters and brothers are not among the categories of individuals included in the
term “child” for purposes of FECA. The definition of a child covers three specific relationships
in addition to the biological one between a person and his or her natural child.10
The record supports that appellant received compensation at the augmented three-fourths
rate from June 12, 2005 to June 5, 2010, when she had no eligible dependents. Appellant
received augmented compensation at the three-fourths rate totaling $216,485.00, when she
should have received compensation at the statutory two thirds rate of $192,406.07. The
$24,078.93 difference constitutes an overpayment in compensation.11 The Board finds that
OWCP properly determined the fact and amount of compensation overpaid in this case.12
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”13 Section 10.438 of OWCP regulations provides that [t]he individual who
received the overpayment is responsible for providing information about income, expenses and
assets as specified by OWCP. This information is needed to determine whether or not recovery
on an overpayment would defeat the purpose of FECA or be against equity and good

8

5 U.S.C. § 8101(9).

9

Aretha Hudson, supra note 6; see also Katie E. Hall, 50 ECAB 177 (1998).

10

Supra note 8.

11

5 U.S.C. §§ 8101(17), 8110.

12

See Ralph P. Beachum, Sr., supra note 7.

13

5 U.S.C. § 8129.

4

conscience.14 Failure to submit the requested information within 30 days of the request shall
result in denial of waiver.15
ANALYSIS -- ISSUE 2
OWCP found appellant without fault in the creation of the overpayment, waiver must be
considered and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.16 Appellant,
however, had the responsibility to provide financial information to OWCP for consideration.17
She failed to do so.
In its preliminary determination dated July 22, 2010, OWCP clearly explained the
importance of providing the requested financial information and advised appellant that it would
deny waiver if she failed to furnish the requested financial information within 30 days.
Appellant did not submit any completed overpayment questionnaire or submit financial
information supporting her income and expenses. As a result, OWCP did not have the necessary
financial information to determine if recovery of the overpayment would defeat the purpose of
FECA or if recovery would be against equity and good conscience. As appellant did not submit
the financial information required under section 10.438 of the implementing regulations, OWCP
properly denied waiver of recovery of the overpayment of compensation in the amount of
$24,078.93.18
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provide that, when an overpayment has been
made to an individual who is entitled to further payments, the individual shall refund to OWCP
the amount of the overpayment as soon as the error is discovered or his or her attention is called
to the same. If no refund is made, OWCP shall decrease later payments of compensation, taking
into account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual and any other relevant factors, so as to minimize hardship.19
14

Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause hardship to a
currently or formerly entitled beneficiary because: (a) the beneficiary from whom OWCP seeks recovery needs
substantially all of his or her current income (including compensation benefits) to meet current or ordinary and
necessary living expenses; and (b) the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data furnished by the Bureau of Labor Statistics. 20 C.F.R. § 10.436. Recovery of an overpayment is
considered to be against equity and good conscience when an individual who received an overpayment would
experience severe financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his or her position
for the worse. 20 C.F.R. § 10.437.
15

20 C.F.R. § 10.438.

16

Supra note 13.

17

20 C.F.R. § 10.438.

18

Id.

19

Id. at § 10.441; see Steven R. Cofrancesco, 57 ECAB 662 (2006).

5

ANALYSIS -- ISSUE 3
As noted, appellant did not submit an overpayment recovery questionnaire or other
financial information to OWCP prior to the final August 25, 2010 overpayment decision. The
overpaid individual is responsible for providing information about income, expenses and assets
as specified by OWCP.20 When an individual fails to provide requested financial information,
OWCP should follow minimum collection guidelines designed to collect the debt promptly and
in full.21 As appellant did not submit any financial information as requested, the Board finds that
OWCP did not abuse its discretion in directing recovery at a rate of $300.00 from her continuing
compensation.
CONCLUSION
The Board finds that an overpayment of compensation in the amount of $24,078.93 was
received by appellant’s that OWCP properly denied waiver of the overpayment, and OWCP
properly required repayment by deducting $300.00 each period from appellant’s continuing
compensation payments.

20

Id. at § 10.438.

21

Frederick Arters, 53 ECAB 397 (2002); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.4(c)(2) (September 1994).

6

ORDER
IT IS HEREBY ORDERED THAT the August 25, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: July 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

